Per Curiam.

On the day (May twenty-eighth) when the inquest was taken the action had been placed on the calendar with a preference following two or three prior adjournments, the last of which was at the defendant’s request upon the ground of the absence in Europe of a material witness. When the case was called for trial on May twenty-eighth an affidavit and certificate were offered by the defendant from which it appeared that the president of the defendant, and its principal witness, had suffered a physical breakdown which had necessitated his leaving the city for a week or two under doctor’s orders. The inquest was, nevertheless, taken.
Respondent does not apparently contest the right of defendant to an adjournment under these circumstances, but claims that there is no defense to the action, which is for goods sold and delivered. It appears from defendant’s affidavits that it claims that the goods were ordered by another concern, and it produced a copy of a statement claimed to be signed by plaintiff in which appear the words above a statement of the account “ sold to Eastern Trading Agency, *928Inc.,” which is the concern that defendant claims ordered the goods. Plaintiff, in a replying affidavit, says that this paper, if in existence, is a forgery. This paper if it shall be proved to have been signed by the plaintiff will be submitted by defendant and clearly entitles it to defend.
Order reversed, judgment vacated and case set for trial, with ten dollars costs to appellant to abide the event.
All concur; present, Guy, Bijur and Mullan, JJ.